By the Court.
There was evidence to go to the jury that Gowen was absent from and resided out of the State within the meaning of the statute. Gen. Sts. c. 155, § 9.*

jExceptions sustained.


 “If, at the time when any cause of action mentioned in this chapter accrues against a person, he is out of the State, the action may he commenced, within the time herein limited therefor, after he comes into the State ; and if, after a cause of action has accrued, the person against whom it has accrued is absent from and resides out of the State, the time of his absence shall not be taken as part of .the time limited for the commencement of the action.”